 Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 1 of 15




Plaintiff Exhibit JJ
Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 2 of 15


                                                                Page 1
     UNITED STATES DISTRICT COURT

     DISTRICT OF CONNECTICUT

     CIVIL ACTION NO. 3:18-cv-01322-KAD



     --------------------------------------x

     JANE DOE,

                                    Plaintiff

                            -vs-

     TOWN OF GREENWICH, ET AL,

                                    Defendants

     --------------------------------------x

     Deposition of MICHAEL D'ANGELO, a Witness, in the

     hereinbefore-entitled action, taken by the

     Plaintiff, pursuant to Notice before Victorine D.

     Hennessey, a duly qualified Notary Public in and for

     the State of Connecticut, held remotely via Zoom

     Videoconference in North Haven, Connecticut on July

     15, 2020 beginning at 10:00 a.m.

                        DEL VECCHIO REPORTING

                 STAMFORD       NEW HAVEN       HARTFORD

                             (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 3 of 15


                                                                Page 8
1

2                          MICHAEL D'ANGELO,

3    Brunswick School, 100 Moore Avenue, Greenwich,

4    Connecticut 06831, having been duly sworn, was

5    examined and testified as follows:

6

7    DIRECT EXAMINATION

8    BY MS. HOOK:

9           Q     Good morning, Mr. D'Angelo.

10          Can you tell me, what did you do in preparation

11   for this deposition?

12          A     As I was instructed, I searched for

13   documents on my computer and had, I believe, two or

14   three meetings with the attorneys for the school.

15          Q     And who did you have meetings with, which

16   attorneys?

17          A     Mr. Gooley, Mr. Skonzo, and Mr. Carangelo.

18          Q     Okay.    And when did you meet with them?

19          A     Most recently within the past two weeks,

20   and prior to that, probably -- oh, probably six

21   months or better.

22          Q     Okay.    Did you review any documents?

23          A     The documents that were, I guess, done

24   through an e-mail search on my account, the

25   Brunswick School e-mail account.
Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 4 of 15


                                                               Page 18
1           Q     And what about the -- so when you said

2    that each officer is assigned to a particular

3    building?

4           A     Right.

5           Q     What do they do on a day-to-day basis?

6           A     Well, each division --

7                 MR. CARANGELO:      Hold on, Mr. D'Angelo, let

8           me have time to object.

9                 I object to the form of that question.

10   BY MS. HOOK:

11          Q     You may answer.      Objections do not prevent

12   you from answering unless you are instructed not to

13   answer.

14          Go ahead.

15          A     Okay.    So, it varies by building.         So if

16   you want me to go through each building -- I don't

17   have, obviously, their complete responsibilities in

18   my head, but I can give you a general description of

19   what each one does in each division.

20          Q     Yes, I would like that, their day-to-day

21   activities.

22          A     We'll start with the preschool building.

23          The preschool is our Pre-K and kindergarten

24   group.     His day starts in the morning with -- as a

25   greeter out on the sidewalk where dropoff is done.
Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 5 of 15


                                                               Page 29
1           A     But we do have -- were the only school in

2    town that has a campus setup the way that ours is in

3    multiple locations.

4           Q     Well, you started in 2006, is that right?

5           A     Yes.

6           Q     With Brunswick?

7           A     Yes.

8           Q     And you were the only person in the

9    department?

10          A     Correct.

11          Q     Okay.    And when did you begin hiring

12   people?

13          A     The day after the shooting at Sandy Hook.

14          Q     And what year was that?

15          A     2011.

16          Q     2011.

17          So, from 2006 until 2011, you were the only

18   officer?

19          A     Correct.

20          Q     Security officer.

21          Who did you hire after 2011?

22          A     Officer Gary Hoffkins and Officer Pete

23   Silbereisen.

24          Q     And what were they assigned to at that

25   point?
Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 6 of 15


                                                               Page 38
1            Q    Have you ever observed them doing those

2    fitness requirements?

3            A    We do not test them, no.

4            Q    Okay.    So after you hired in 2011, Gary

5    Hoffkins and Peter Silverizon that you did hire in

6    probably what year, if you can recall?

7            A    It was probably in 2014.

8            Q    Okay.

9            A    And we added -- maybe it was 2016.           I'm

10   trying to remember now -- we added Terry Flanagan,

11   who's no longer with us, he retired last year, and

12   Tim Duff.     And they were the end of, I believe, it

13   was either 2015 or 2016 school year.

14           Q    Did you post those jobs?

15           A    No.

16           Q    Okay.    Did you ask for resumes from

17   anyone?

18           A    I believe we got resumes from them, yes.

19           Q    From whom, from Terry Flanagan and Tim

20   Duff?

21           A    I believe so.      Again, I don't recall if we

22   did or not.

23           Q    Okay.    Did you look anywhere other than

24   the Greenwich Police Department?

25           A    Well, Terry Flanagan wasn't a member of
Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 7 of 15


                                                               Page 56
1    correctly.     And then many of the younger guys that I

2    wouldn't recognize, I don't know who they are.                  But

3    I don't really have any interaction with them.

4           Q     And you said one of them was Joe Rondini?

5           A     Correct.

6           Q     Is he the husband of Krystie Rondini?

7           A     I believe so.

8           Q     And who selected the officers that are

9    going to do the traffic direction?

10          A     That's the Town.

11          Q     So you don't have any choice in who you

12   get?

13          A     No.   I have a contact that I call and

14   basically give him the schedule for the month.

15          Q     Uh huh.    (Affirmative).

16          A     And then they fill it and then I get an

17   invoice every two weeks from the office of Phil

18   Paul, which I go through to confirm that, you know,

19   we were in session, we didn't have a snow day, et

20   cetera, et cetera, and then I approve the payment

21   and send it to the office.

22          Q     Have you ever spoken with Sergeant Brent

23   Reeves?

24          A     Have I ever spoken with him?

25          Q     About matters involving --
Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 8 of 15


                                                               Page 57
1           A     The only conversation --

2           Q     Let me --

3           A     I'm sorry.

4           Q     Please finish your answer.

5           A     The only conversation I recall having with

6    him was I was asked to sit on a panel at town hall

7    that involved juvenile justice and he was one of the

8    presenters at the panel.         And following the panel I,

9    you know, I said hello to him and just basic, you

10   know, cordial, you know, how you doing?

11          Q     So, if Sergeant Reeves testified under

12   oath that you called him to find out information

13   about the Doe investigation, would he be mistaken?

14          A     I don't recall calling him, no.

15          Q     Chief Heavey --

16          A     I've spoken --

17          Q     Let me just finish the question.

18          A     I'm sorry.

19          Q     Have you ever spoken to Chief Heavey about

20   matters involving Brunswick School?

21          A     Yes.

22          Q     And when was that?

23          A     I've spoken to him numerous times over the

24   years.

25          Q     Well, can you tell me how many times and
Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 9 of 15


                                                              Page 115
1    in the case, that she had been reassigned recently

2    to the cold case squad up in Rocky Hill and that she

3    pretty much was not in touch with anybody at the

4    police department.

5           Q     Anybody at the police department?

6           A     Well, regarding, you know, with regard to

7    anybody she worked with in the SUV, she wasn't

8    actively working in that unit.

9           Q     So if she wasn't actively work at SVS, why

10   would she be liaison to Brunswick?

11          A     I don't know, you'd have to ask her.               I

12   didn't know she was reassigned to Rocky Hill --

13          Q     Okay.

14          A     -- until she told me.

15          Q     Did you try to call Detective -- I'm

16   sorry, Lieutenant Zuccerella?

17          A     No, not that I recall.

18          Q     Okay.    Did you call Detective Reeves,

19   Brent Reeves -- I mean Sergeant Reeves?             I'm sorry.

20          A     I think we went through this already.                  No,

21   I don't recall speaking to Sergeant Reeves.

22          Q     So, Sergeant Reeves testified that you did

23   call him and speak with him?

24          A     Okay.

25          Q     And he testified as to the substance of
Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 10 of 15


                                                              Page 116
 1    the conversation with you, but you don't have any

 2    recollection of that?

 3          A     I don't.

 4          Q     Did you conduct any kind of investigation

 5    into the allegations?

 6          A     No.

 7                MR. CARANGELO:       Objection.

 8    BY MS. HOOK:

 9          Q     Did Brunswick conduct any investigation

10    into the allegations?

11          A     I have no information on that.

12          Q     And let's look at D'Angelo Exhibit 5.

13          A     Okay.

14          Q     So is this the instruction to contact

15    Krystie Girard that you just testified about?

16                MR. CARANGELO:       Objection to form.

17    BY MS. HOOK:

18          Q     Do you understand the question?

19          A     Yes.

20          Q     Okay.

21          A     I'm reading it.

22          There's four pages here?

23          Q     Well, just read the first one.

24          A     Okay.

25                MR. CARANGELO:       Is there a particular part
Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 11 of 15


                                                              Page 129
 1    returned to work.

 2          Q     The next page of that exhibit, it's an

 3    e-mail exchange between you and Tom Philip?

 4          A     Okay.

 5          Q     On September 29th, 2016 and your e-mail to

 6    him says -- I think it's actually Audrey Felsen,

 7    Stamford attorney.       What is that regarding to?

 8          A     I have no idea.       I have no recall on that.

 9          Q     If I informed you that Audrey Felsen was

10    the attorney for the plaintiffs and her family, does

11    that help refresh your recollection?

12          A     No.

13          Q     Okay.    Why were you providing that

14    information to Tom Philip?

15                MR. CARANGELO:       Objection to form.

16                THE WITNESS:      I have no idea.       I have no

17          recall of this.

18    BY MS. HOOK:

19          Q     And where would you have gotten that

20    information from?

21          A     Again, I have no idea.

22          Q     Is that information that was public

23    knowledge?

24          A     Again, I have no idea.

25          Q     If I represent to you that that person was
Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 12 of 15


                                                              Page 132
 1    what they are?

 2          A     Well, I said it's possible, but nothing

 3    comes to mind.

 4          Q     Okay.     Do you still contact GPD officers

 5    when there's a potential criminal complaint about a

 6    Brunswick student?

 7                MR. CARANGELO:       Objection to form.

 8    BY MS. HOOK:

 9          Q     You may answer.

10          A     I have not in -- since -- I think this was

11    probably the last time I contacted the department.

12          Q     When was the first time you contacted the

13    department in that case -- withdrawn.

14          When was the first time you contacted the

15    department regarding a Brunswick student?

16          A     I think this is probably the first time.

17          Q     This is the one and only time you

18    contacted the GPD?

19          A     No.     You said when was the last or the

20    first time, I believe this is the first time.              And

21    the only other time was the other case which was, I

22    think, in 2014.       So the last time was this one, the

23    2014 case was probably the first time.

24          Q     So, those are the only two times you ever

25    contacted GPD in order to obtain information about a
Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 13 of 15


                                                              Page 133
 1    criminal complaint against a Brunswick student?

 2                MR. MITCHELL:      Object to the form.

 3                THE WITNESS:      Right.

 4    BY MS. HOOK:

 5          Q     So, again, you found out about the

 6    complaint from Mr. Philip?

 7          A     Yes.

 8          Q     What information did Mr. Philip give you?

 9                MR. CARANGELO:       Objection, asked and

10          answered.     He gave you the specific

11          information.

12                MS. HOOK:     Are you instructing him not to

13          answer?    Are you instructing him not to answer?

14                MR. CARANGELO:       No, but after that, I

15          will.

16    BY MS. HOOK:

17          Q     Please answer.

18                MR. CARANGELO:       You're badgering this

19          witness.

20                MS. HOOK:     I am not badgering, I am simply

21          following my outline.

22                Mr. Carangelo, you can take your

23          deposition, you have the opportunity to ask

24          questions -- well, you don't -- Mr. Mitchell

25          has the opportunity to ask questions.
Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 14 of 15


                                                              Page 137
 1    BY MS. HOOK:

 2          Q     Why did you consider Krystie Girard to be

 3    a bit evasive as you described in your e-mail to Tom

 4    Philip that I'm now showing you on the screen?

 5          A     I guess it must have been my impression at

 6    the time that I spoke to her.

 7          Q     But I'm trying to understand what you felt

 8    was evasive?

 9          A     Four or five years ago, I don't know.               I

10    mean, I just -- I got off the phone with her, I

11    felt, perhaps, she was a bit evasive, I don't know

12    specifically what it was in her conversation or her

13    tone that made me think that, but obviously I put it

14    down, so it was something, but I have no recall of

15    it at this point.

16          Q     But you said she heard something was going

17    on but didn't have any details, what details were

18    you hoping to get from her?

19                MR. CARANGELO:       Objection; asked and

20          answered.

21          You may answer.

22                THE WITNESS:      I didn't ask her for

23          details.

24    BY MS. HOOK:

25          Q     What details did she volunteer?
Case 3:18-cv-01322-KAD Document 308-34 Filed 09/29/20 Page 15 of 15


                                                              Page 138
 1          A     That she didn't have any.          She made that

 2    statement to me and I'm repeating that statement to

 3    Mr. Philip.

 4          Q     And that statement is what you thought was

 5    evasive?

 6                MR. CARANGELO:       Objection to form.

 7                THE WITNESS:      Again, like I said, I had no

 8          idea why she was being evasive at this point.

 9          I may have at the time if we were talking about

10          something that happened yesterday, but, you

11          know, something that happened four years ago in

12          probably a one minute conversation, I don't

13          really know.

14    BY MS. HOOK:

15          Q     Okay.    But you wrote down what she did

16    tell you and you characterized it as evasive?

17          A     Correct, I did do that.

18          Q     Did she tell you during that conversation

19    that she wasn't permitted to give you any

20    information?

21          A     No.

22          Q     Do you know how Phil Russell got involved

23    in the case?

24                MR. CARANGELO:       Object to the form.

25                THE WITNESS:      No, I do not.
